         Case 2:21-cr-00066-RFB-EJY Document 22 Filed 03/08/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Elias Cordero-Perez
 7
 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                             Case No. 2:21-cr-00066-RFB-EJY
11
                   Plaintiff,                              STIPULATION TO ADVANCE
12                                                         CHANGE OF PLEA AND
            v.
                                                           SENTENCING HEARINGS
13
     ELIAS CORDERO-PEREZ,                                  (First Request)
14
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19
     Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Elias Cordero-Perez, that
20
     the Change of Plea and Sentencing Hearings currently scheduled on April 15, 2021, be
21
     advanced to March 11, 2021, at 2:00 p.m.
22
            This Stipulation is entered into for the following reasons:
23
            1.     Parties have entered into a plea agreement that includes a joint
24
     recommendation for a sentence of time served.
25
            2.     The presentence investigation report has been completed and reviewed by Mr.
26
     Cordero-Perez who did not identify any needed changes.
         Case 2:21-cr-00066-RFB-EJY Document 22 Filed 03/08/21 Page 2 of 3




 1          3.     Defendant is incarcerated and does not object to the advancement of the
 2   hearings.
 3          4.     The parties agree to advancing the hearings.
 4          This is the first request to advance the hearings.
 5          DATED this 8th day of March, 2021.
 6
 7    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
 8
 9
      By /s/ Brandon C. Jaroch                        By /s/ Jared Grimmer
10    BRANDON C. JAROCH                               JARED GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:21-cr-00066-RFB-EJY Document 22 Filed 03/08/21 Page 3 of 3




 1
 2                               UNITED STATES DISTRICT COURT

 3                                    DISTRICT OF NEVADA

 4
     UNITED STATES OF AMERICA,                           Case No. 2:21-cr-00066-RFB-EJY
 5
                    Plaintiff,                           ORDER
 6
            v.
 7
     ELIAS CORDERO-PEREZ,
 8
                    Defendant.
 9
10
11          Based on the Stipulation of counsel and good cause appearing,

12          IT IS THEREFORE ORDERED that the Change of Plea and Sentencing Hearings

13   currently scheduled for April 15, 2021, at the hour of 11:00 a.m., be advanced to March 11,

14   2021, at the hour of 2:00 p.m.

15          DATED this ____
                        8th day of March, 2021.

16
17
                                                 RICHARD F. BOULWARE, II
18
                                                 UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                    3
